Citation Nr: 0127816	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  94-10 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

1. Whether a reduction of the veteran's improved pension 
benefit to $ 28.00, effective March 1, 1997 was proper.  

2. Whether the veteran's earnings of $1,257.00 for the period 
May 15, 2000 to June 15, 2000 are countable income for VA 
pension purposes from June 1, 2000, to June 1, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from August 1966 to July 1968 
and from April 1974 to December 1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 1997 action by the RO that 
reduced the veteran's nonservice connected disability pension 
to $28.00, effective March 1, 1997.  The Board remanded this 
matter to the RO in July 1999 for further development as will 
be discussed below.  In July 2000, the RO determined that the 
veteran's earnings of $1,257.00 for the period May 15, 2000 
to June 15, 2000 were countable income for VA pension 
purposes from June 1, 2000, to June 1, 2001, and therefore 
terminated the veteran's nonservice-connected pension, 
effective June 1, 2000 to June 30, 2001.  

The veteran filed a timely notice of disagreement with this 
action by the RO and was thereafter provided a Statement of 
the Case in regard to this matter.  Since the veteran has 
perfected a timely substantive appeal in regard to this 
matter, the issues currently before the Board are as listed 
on the title page of this decision.  

REMAND

In his July 1998 substantive appeal (VA Form 9) of the issue 
regarding the propriety of the RO's reduction of his 
nonservice-connected pension to $28.00 the veteran indicated 
that he wished to be afforded a hearing on that issue at a 
local VA office before a member of the Board.  Accordingly, 
in July 1999 the Board remanded this issue in order that the 
RO could schedule him for the requested hearing.  

As noted above, in July 2000 the RO terminated the veteran's 
nonservice-connected pension effective from June 1, 2000 to 
June 1, 2001: the veteran filed a timely notice of 
disagreement with this action and was thereafter provided a 
Statement of the Case in regard to this issue.  

Meanwhile, in response to the Board's earlier remand the 
veteran's RO hearing before a member of the Board was 
scheduled to be held in January 2001.  In a statement dated 
in December 2000, the veteran indicated that he wished to 
cancel this hearing.  However, in his March 2001 substantive 
appeal of the termination by the RO of his nonservice-
connected pension from June 1, 2000, the veteran again 
indicated that he wished to be afforded a hearing at a local 
VA office before a member of the Board.  

In view of the foregoing, it is the opinion of the Board that 
further action is necessary prior to further appellate 
consideration of the issue currently in appellate status.  
Accordingly, this case is again REMANDED to the RO for the 
following action:  

The RO should schedule the veteran for 
hearing (Travel Board Hearing) before a 
member of the Board traveling to the RO 
for the purpose of conducting such 
hearings.  

After the hearing has been conducted, the claims folder 
should be returned to the Board for further consideration 
without further action by the RO.  The purpose of this remand 
is due ensure that the veteran receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




